 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    PEDRO NAVARRO,

 9                                   Petitioner,            Case No. C18-1479-JCC-MAT

10              v.
                                                            ORDER GRANTING RESPONDENT’S
11    JEFFREY UTTECHT,                                      THIRD MOTION FOR EXTENSION OF
                                                            TIME
12                                   Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before the

15   Court at the present time on respondent’s third motion for an extension of time to file an answer

16   to petitioner’s petition for writ of habeas corpus. Petitioner has not opposed the motion. The

17   Court, having reviewed respondent’s motion, and the balance of the record, hereby ORDERS as

18   follows:

19          (1)      Respondent’s third motion for an extension of time to file his answer to petitioner’s

20   federal habeas petition (Dkt. 29) is GRANTED. Respondent is directed to file his answer no later

21   than March 29, 2019.

22   ///

23   ///

     ORDER GRANTING RESPONDENT’S
     THIRD MOTION FOR EXTENSION
     OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable John C. Coughenour.

 3          DATED this 7th day of March, 2019.

 4

 5                                                     A
                                                       Mary Alice Theiler
 6                                                     United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING RESPONDENT’S
     THIRD MOTION FOR EXTENSION
     OF TIME - 2
